Case 1:20-cv-06063-NRB Document 6-2 Filed 08/07/20 Page 1 of 3

EXHIBIT B
Case 1:20-cv-06063-NRB Document 6-2 Filed 08/07/20 Page 2 of 3
CERTIFICATE OF REGISTRATION .
FORM PA g

avs COPY p, | This Certificate issued under the seal of the Copyright ye Work ie
genie Office in accordance with tite 17, United States Code, MNES NEE

   

 

 

2 attests thal registration has been made for the work identified
& below. The information on this certificalo has been made a
x part of the Copyright Office records. Hiaiiinbaany
~ my
ah few Om
a 8

both, Stic EFFECTOR DATE OF REGISTRATION.
(4 ZP> O23
Pay Year,

SSF
.

   

By, -
MARY OF fo

 

 

/ REGISTER OF COPYRIGHTS beaib
OFFICIAL SEAL United States of America
DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
eT te TITLE OF THIS WORK 7 IER 2 (NARI OES EMME LS. NE tis 2:.
Devil's Sidewalk

 

PREVIOUS OR ALTERNATIVE TITLES ¥

 

NATURE OP THIS WORK ¥ Ses instructions

Song containing words and music

SOE. EEA IL EAE 2%

 

 

NAME OF AUTHOR ¥ DATES OF BIRTH AND DEATH
: Year Born V Year Died V
a sONeil Young
Was this contribution to the work 2 AUTHOR'S NATIONALITY OR DOMICILE WAS THIS AUTHOR'S CONTRIBUTION TO
“work made for hire"? Namo of Country THE WORK i! te anawer to ether
0 Yes on{ chee of h__USA Anonymous? (1Yes (+ No Vee ea oetane ts
CYNo Domiciied tne Peudonymous? Yes CYNo ‘structions

 

NATURE OF AUTHORSHIP Briefly describe nature of material created by this author in which copyright ts claimed. V

NOTE _Words and Music

 

 

 

 

 

 

 

 

 

Under the law, NAME OF AUTHOR ¥ DATES OF BIRTH AND DEATH

the “author’ of Year Born V Year Died V

a “work made

for hire” is

generally the Was this contribution to the work a AUTHOR'S NATIONALITY OR DOMICILE WAS THIS AUTHOR'S CONTRIBUTION TO

oor “work $e for hire"? Name of Country THE WORK If the answer to either

(see insteuc- O Yes OR { Citizen of P. Anonymous? CO Yes C1 No o these queations | ta

tone) F ‘or any ONo Domictled ink __-______.. Pseudonymous? 1 Yes. ( No instructions,

hal wes NATURE OF AUTHORSHIP Briefly describe nature of material created by this author in which copyright ts claimed. V

check *Yes" in .

proviged give NAME OF AUTHOR ¥ ATES OF BIRTH AND DEATH

the employer sy ear Born V Year Died ¥

(or otner C

person tor

whom the work Was this contribution to the work a AUTHOR'S NATIONALITY OR DOMICILE WAS THIS AUTHOR'S CONTRIBUTION TO

was prepared) “work made for hire"? Name of Country THE WORK 1 he enewer to ebher
“Author” questions

that par ane O Yes ORS Citizen ot b. Anonymous? (Yes (} No enn ane “ne

tears the tes Q.No Domiciled inl. - Pseudonymous? _(] Yes O No __ instructions,

of birth and NATURE OF “AUTHORSHIP Briefly describe nature of material created by this author in which eopyright Is claimed. V

death blank

   
  

     
    

YEAR IN WHICH CREATION OF THIS DATE ano NATION OF FIRST PUBLICATION OF THIS PARTICULAR WORK

 

 

 

 

    

 

 

 

TRANSFER If the claimant(s) named here in space 4 1s (are) different from the author(s) named In
space 2, give a brief statement of how the claimant(s) obtained ownership of the copyright. V

 

a WORK WAS COMPLETED inis intormation bs ga Crane Month p> Day> Year>
2003 ves tne all St ease @ Nation

COPYRIGHT CLAIMANT(S) Name and address must be give: if the clal tis th as APPLICATION RECEIVED

the author given in space 2. V me seneven oman ie sane APR 2 g 200 3

Silver Fiddle Music c/o Wixen Music Publishing, Inc. 6 3 ONE mon AECRIVED
ceeraimctonn 24025 Park Sorrento, Suite 130, Calabasas, CA 91302 APR 28.2003
belore completing By TWO DEPOSITS RECEIVED

g

F FUNDS RECEIVED
By Assignment )

 

ROPLPRE? URE BA Rn Panints al nadinabla enonee (rumen RO An the saree alta af thie nan DO NOT WRITE HERE
Case 1:20-cv-06063-NRB Document 6-2 Filed 08/07/20 Page 3 of 3

 

 

 

ALL
EXAMINED BY Tam FORM PA
GHECKED BY
CORRESPONDENCE FOR
ves COPYRIGHT
é OFFICE
USE
ONLY

 

DO NOT WRITE ABOVE THIS LINE. iF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
PREVIOUS REGISTRATION Has registration for this work, or for an earlier version of this work, already been made in the Copyright Office? arn,
OYes GNo If your answer is “Yes,” why ts another registration being sought? (Check appropriate box.) ¥ If your answer fs “no,” go to space 7.
a. (This is the first published edition of a work previously registered tn unpublished form.
b. © This Is the first appticaion submitted by this author as copyright claimant.
c. C1 Ths ts a changed version of the work, as shown by space 6 on this application.
If your answer Is “Yes,” give: Previous Registeation Number ¥ Years of Registration V

 

 

‘Seeman HTN CREE IMRAN,
DERIVATIVE WORK OR COMPILATION Complete both space 6a and 6b for a derivative work; complete only 6b for a compilation.
Preexisting Material Identify any preexisting work or works that this work Is based on or incorporates. ¥

 

Material Added to This Work Give a brief, general statement of the material that has been added to this work and In which copyright Is claimed. ¥

DEPOSIT ACCOUNT If the registration fee is to be charged to a Deposit Account established in the Copyright Office, give name and number of Account.
Name V Account Number ¥ a

 

 

CORRESPONDENCE Give name and address to which correspondence about this apptication should be sent. Name/Address/Apt/City /State/ZIP '¥

Erik Szabo - Wixen Music Publishing, Inc.
24025 Park Sorrento, Suite 130

Calabasas, CA 91302
Area code and daytime tetephone number B® (¢ B18) §91-7355 Fax number ( 818  } 591-7178
emai > eszabo@ wixenmusic.com
CERTIFICATION® 1, the undersigned. hereby certify that I am the Cauthor
Clother copyright claimant

Check only one
Clowner of exclusive right(s)

(authorized agent of Silver Fiddle Mugic
Name of author of athar copyright claimant, or owner of axoluatve rants) &
of the work Kdentified in dus application ey made by me In this application are eorrect to the best of my knowledge.

Typed or printed name and date W If this application gives ad of monn 3, do not sigh and submit it before that date.

Randall Wixen n _ pac, 4/24/03
Handwritten signature (X) ¥ / Ce Vk e_,

cP (

Centiticate (Chane or pee 9

 

 

 

 

 

 

 

+ Sign application in space 8
willbe || Wixen Music Publishing, Inc. en

   
  
   

  

OGRE aman ares)

 
    

 

 

  

 

 

 

aecranens PACKAGE:
wiwiope Numbed/BireevAR Y & filing tee in chack ar money
enveio: : + ¥ i"
to this 24025 Park Sorrento, Suite 130 onset pe eto Reon payment Anes nts
address: CayiSineP v Form DA be $90.
Calabasas, CA 91302

 

 

 

 

 
 

  

TE Rane bn then co mnlinntinm Dane mamta maniobesticdy

far hw aardinn 498 of in anv written atatement tied in
